     Case 3:20-cr-01943-JLS Document 40 Filed 09/01/21 PageID.102 Page 1 of 1




1
                                  UNITED STATES DISTRICT COURT
2
                                 SOUTHERN DISTRICT OF CALIFORNIA
3

4     UNITED STATES OF AMERICA                )
                                              )
5                                             )    Case No. 20-cr-1943-JLS
                                              )
6           v.                                )
                                              )
7     RICARDO GARCIA-MARTIN,                  )    ORDER
                                              )
8                                             )
                          Defendant.          )
9                                             )
                                              )
10
            The United States of America and defendant RICARDO GARCIA-MARTIN
11
      jointly move to continue the status hearing set for September 3, 2021, at 1:30 p.m.
12
             For reasons stated in the joint motion, incorporated by reference herein, the
13
      Court finds good cause to continue the motion hearing.
14
            IT IS ORDERED that the joint motion is granted. The status hearing shall be
15
      continued to October 15, 2021 at 1:30 p.m.
16
            Further, time is excluded from July 22, 2021 through the status hearing to be
17
      heard on October 15, 2021, pursuant to Title 18, United States Code, Section 3161
18
      (h)(1)(D) and (h)(7)(A).
19
            IT IS SO ORDERED.
20
      Dated: September 1, 2021
21

22

23

24

25
26

27

28
